DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Huang et al. US 2019/0311290 A1 (“Huang”).
As to claim 1, Huang discloses a device for verifying a circuit design comprising a first circuit block and a second circuit block (Paragraphs 35 or 53-54 – e.g., circuits divided into cells or sections), the device comprising: 
a verification vector generator configured to determine a first verification vector (Paragraphs 5-6 or 42-43 – e.g., test configuration or test pattern generation) by performing reinforcement learning through neural network computation based on a coverage corresponding to a first test vector (Paragraphs 5-6 or 42-43 – e.g., training machine learning models for test pattern generation using data including test coverage), the coverage being determined based on a state transition of the first circuit block generated by inputting the first test vector to the first circuit block (Paragraphs 32-35 or 43 – e.g., analysis of circuit values or transitions via scan chains or outputs); and 
a design verifier configured to perform design verification for the first circuit block by using the first verification vector (Paragraphs 5-6 or 59 – e.g., the selected test patterns are inserted to the design and used for testing).
As to claim 7, Huang discloses the device of claim 1.  Huang further discloses wherein the verification vector generator is configured to change the first test vector based on the reinforcement learning and perform the reinforcement learning based on the coverage corresponding to the changed first test vector (Paragraph 59 – e.g., selection of test configuration features based on machine-learning models and predicted test coverage).
As to claim 10, Huang discloses the device of claim 1.  Huang further discloses wherein the first test vector is compressed by a data lossless compression scheme (Paragraphs 37-39 or 48-52 – e.g., test compression, while maintaining test coverage).
As to claim 11, Huang discloses the device of claim 1.  Huang further discloses wherein, when the coverage corresponding to the first test vector is equal to or greater than a reference coverage, the verification vector generator is configured to determine the first test vector as the first verification vector (Paragraph 59 – e.g., selection of test 
Allowable Subject Matter
Claims 2, 4, 6, 8, 9, 13, 14, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a device having the combination of elements in the claims including, among other elements, the reward criteria for reinforcement learning or use of state transition history coverage for determining coverage described in the claims, in combination with the verification and analysis steps of the claims.
In addition to Huang, cited above, Manchiraju et al. US 2019/019652 A1 discloses system verification with a neural network and using coverage as a test selection criteria, for a software design instead of a hardware design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851